Citation Nr: 0522294	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the left femur, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active air service from January 1989 to 
June 1992, including service in support of Operation Desert 
Shield/Storm from August 1990 to June 1992.  He also served 
on active duty from October 1992 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This appeal was last before the Board 
in April 2004, when it was remanded for further, specified 
action which has not yet been accomplished.  

It appears that recently, in September 2004 and March 2005, 
the appellant has filed new claims seeking service connection 
for disabilities of the left scapula and middle back, and for 
left dorsal sprain and a sinus condition.  Mention has also 
been made of a claim for nerve damage to the tongue and ears 
resulting from a biopsy of the neck.  Since none of these 
claims has been initially adjudicated by the RO, these 
matters are referred to the RO for appropriate action.  


REMAND

In the April 2004 remand, the Board specifically directed 
that separate ratings should be initially assigned for the 
appellant's current left hip and left knee disabilities, both 
of which are residuals of the fracture of the left femur in 
service.  This action has not been accomplished, and this 
failure to comply with the Board's directions constitutes a 
direct and serious violation of the appellant's due process 
rights, thereby mandating another remand of this appeal.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim seeking 
an increased rating for the residuals of 
a fracture of the left femur, to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, including an additional 
VA examination, if necessary, the AMC or 
the RO should readjudicate the current 
claim on a de novo basis.  In particular, 
the AMC or the RO is directed to assign 
separate ratings for the appellant's left 
knee and left hip disabilities, including 
consideration of evaluating one or both 
under Diagnostic Code 5010 for traumatic 
arthritis, if present, and also 
consideration of Diagnostic Codes 5258 
and 5259 pertaining to meniscal tears 
both before and after surgery.  This 
appeal is not to be returned to the Board 
until these initial separate ratings have 
been accomplished.  


If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

